Exhibit 10.3

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

Execution Copy

 

  

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

 

  

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

Confirmation of Additional OTC Convertible Note Hedge

Date: March 13, 2013

 

To: Iconix Brand Group, Inc.

     Attention: Chief Executive Officer

     Telephone No.: 212 730 0030

     Facsimile No.: 212 391 0127

From: Barclays Capital Inc., acting as Agent for Barclays Bank PLC

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and Iconix
Brand Group, Inc. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to the
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.

This Confirmation, together with the Agreement (as defined below), evidences a
complete and binding agreement between Counterparty and Barclays as to the terms
of the Transaction to which this Confirmation relates. This Confirmation shall
be subject to, and form part of, an agreement in the 1992 form of the ISDA
Master Agreement (Multicurrency Cross Border) (the “Master Agreement” or
“Agreement”) as if we had executed an agreement in such



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

form (but without any Schedule and with the elections specified in the “ISDA
Master Agreement” Section of this Confirmation) on the Trade Date. In the event
of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction.
The parties hereby agree that the Transaction evidenced by this Confirmation
shall be the only Transaction subject to and governed by the Agreement.

In the event of any inconsistency between the Note Indenture (as defined below)
and this Confirmation, this Confirmation shall govern. For the avoidance of
doubt, references herein to sections of the Note Indenture are based on the
draft of the Note Indenture most recently reviewed by the parties at the time of
this Confirmation. If any relevant sections of the Note Indenture are changed,
added, or renumbered following execution of this Confirmation, the parties will
amend this Confirmation in good faith to preserve the economic intent of the
parties.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms: Trade Date:    March 13, 2013 Effective Date:    The date of
issuance of the Additional Reference Notes. Option Style:    Modified American,
as described under “Settlement Terms” below. Option Type:    Call Seller:   
Barclays Buyer:    Counterparty Shares:    The shares of common stock, $0.001
par value, of Counterparty (Security Symbol: “ICON”) or such other securities or
property into which the Reference Notes are convertible on the date of
determination in accordance with the Note Indenture. Premium:    $[***] Premium
Payment Date:    The Effective Date. Exchange:    NASDAQ Global Market Related
Exchange(s):    All Exchanges Original Reference Notes:    1.50% Convertible
Senior Subordinated Notes due 2018, original principal amount $350,000,000
Additional Reference Notes:    The additional $50,000,000 principal amount of
1.50% Convertible Senior Subordinated Notes due 2018 issued pursuant to the
over-allotment option exercised by the Initial Purchaser (as defined below) on
the date hereof pursuant to Section 2(b) of the Purchase Agreement (as defined
below).

 

2



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Reference Notes:    The Original Reference Notes together with the Additional
Reference Notes. Note Indenture:    The indenture, dated as of closing of the
issuance of the Original Reference Notes, between Counterparty and The Bank of
New York Mellon Trust Company, N.A., as trustee relating to the Reference Notes,
as the same may be amended, modified or supplemented from time to time. Certain
defined terms used herein have the meanings assigned to them in the Note
Indenture. Procedures for Exercise: Potential Exercise Dates:    Notwithstanding
anything to the contrary in section 3.1(c) of the Equity Definitions, “Potential
Exercise Date” shall mean each Conversion Date, as specified below under
“Exercise Notice”. Conversion Date:    Each “conversion date” for any Reference
Note pursuant to the terms of the Note Indenture occurring on or before the
Expiration Date. Conversion Amount:   

For any Conversion Date, the amount equal to (i) the principal amount of
Reference Notes surrendered for conversion on such Conversion Date in accordance
with the terms of the Note Indenture minus (ii) the “Conversion Amount” (as
defined in the Confirmation of OTC Convertible Note Hedge dated March 13, 2013
between Barclays and Counterparty (the “Initial Bond Hedge Confirmation”)), if
any, with a “Conversion Date” (as defined in the Initial Bond Hedge
Confirmation) that is the same as such Conversion Date; provided that if such
calculation results in a Conversion Amount that is less than zero, the
Conversion Amount for such Conversion Date shall be zero.

 

If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of the
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes. For the avoidance of doubt, an exchange in lieu of conversion
pursuant to Section 5.02(c) of the Note Indenture shall not be considered a
conversion of the Reference Notes surrendered to a financial institution
pursuant to such Section 5.02(c).

 

3



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Exercise Period:    The period from and excluding the Effective Date to and
including the Expiration Date. Expiration Date:    Notwithstanding anything to
the contrary in section 3.1(f) of the Equity Definitions, “Expiration Date”
shall mean the earliest of (i) the maturity date of the Reference Notes, (ii)
the first day on which none of such Reference Notes remain outstanding, whether
by virtue of conversion, issuer repurchase or otherwise and (iii) the
designation of an Early Termination Date hereunder in respect of the termination
of the Transaction in whole but not in part in accordance with this Agreement.
Exercise Notice:    Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Options hereunder, Buyer shall provide
Seller with written notice (“Exercise Notice”) prior to 12:00 p.m. New York City
time on the Scheduled Trading Day (as defined in the Note Indenture) prior to
the first Trading Day (as defined in the Note Indenture) in the Conversion
Reference Period (as defined in the Note Indenture) relating to the Reference
Notes converted on the relevant Conversion Date of (i) the number of Reference
Notes being converted on the relevant Conversion Date, (ii) the first Trading
Day in the relevant Conversion Reference Period for the Reference Notes, and
(iii) the applicable Cash Percentage (as defined in the Note Indenture), if any;
provided that with respect to Reference Notes converted during the period
beginning on December 15, 2017 and ending on the business day immediately
preceding the Final Maturity Date (as defined in the Note Indenture) of the
Reference Notes, the related Exercise Notice need not contain the information
specified in clause (i) of this sentence and, in order to exercise any Options
hereunder, Buyer shall deliver to Seller prior to 12:00 p.m. New York City time
on the Scheduled Trading Day prior to such Final Maturity Date a written notice
(“Supplemental Exercise Notice”) setting forth the number of Reference Notes
converted during such period; and provided further that the delivery by Buyer of
an Exercise Notice after the Conversion Reference Period has commenced but prior
to the close of business on the fifth Trading Day of such Conversion Reference
Period shall be effective; however, in such case the Net Share Settlement Amount
shall be subject to adjustments as specified below and the Net Cash Settlement
Amount shall be deemed to be zero. Seller’s Telephone Number and/or    Barclays
Capital Inc.

 

4



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Facsimile Number and Contact Details for purpose of Giving Notice:   

200 Park Avenue

New York, New York 10166

Attention:          General Counsel

Telephone:        (+1) 212-412-4000

Facsimile:          (+1) 212-412-7519

 

with a copy to:

 

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn: Paul Robinson

Telephone:        (+1) 212-526-0111

Facsimile:          (+1) 917-522-0458

 

and

 

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile:        +44 (20) 777 36461

Phone:             +44 (20) 777 36810

Settlement Terms: Settlement Date:    Subject to the delivery of an Exercise
Notice and, if applicable, a Supplemental Exercise Notice to the Seller, the
third (3rd) Exchange Business Day following the final Trading Day in the
applicable Conversion Reference Period in respect of the relevant Conversion
Date. Net Settlement:    In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, Seller shall deliver to Buyer on the related
Settlement Date (i) a number of Shares equal to the related Net Share Settlement
Amount (provided that in the event that the number of Shares calculated
comprises any fractional Share, only whole Shares shall be delivered and an
amount equal to the value of such fractional Share shall be payable by Seller to
Buyer in cash), and (ii) an amount in cash equal to the related Net Cash
Settlement Amount; provided that the delivery obligation set forth in clause (i)
and (ii) of this paragraph shall be determined excluding any Shares or cash that
Counterparty is obligated to deliver to holders of the applicable Reference

 

5



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

Notes as a result of any discretionary adjustments to the Conversion Rate (as
defined in the Note Indenture) by Counterparty pursuant to Section 5.06(a)(10)
of the Note Indenture.

 

If Counterparty is permitted to or required to exercise discretion under the
terms of the Note Indenture with respect to any determination, calculation or
adjustment relevant to conversion of the Reference Notes including, but not
limited to, the volume-weighted average price of the Shares, Counterparty shall
consult with Barclays with respect thereto. For the avoidance of doubt,
Counterparty shall not be obligated to comply with any requests, letters or
communications from Barclays in respect thereof and shall have the right to make
any such determinations, calculations or adjustments in its sole discretion.

 

The provisions of Sections 9.1(c), 9.4 (except that “Settlement Date” shall be
as defined above, unless a Settlement Disruption Event prevents delivery of such
Shares on that date), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions
shall apply to any delivery of Shares hereunder, provided that the
Representation and Agreement in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Buyer is the issuer of the Shares.

Net Share Settlement Amount:    For each Conversion Date, the number of Shares,
if any, that Buyer is required to deliver for such Conversion Date under the
Note Indenture in respect of Reference Notes with an aggregate principal amount
equal to the Conversion Amount for such Conversion Date; provided that, if an
Exercise Notice with respect to such Conversion Date has not been delivered to
the Seller prior to the first Trading Day of the Conversion Reference Period
applicable to such Conversion Date, (x) the Net Share Settlement Amount for such
Conversion Date shall be adjusted by the Calculation Agent to account for the
consequences of the reduced number of Trading Days from the delivery of the
Exercise Notice to the end of the applicable Conversion Reference Period with
respect to such Conversion Date and (y) for purposes of calculating the Net
Share Settlement Amount for such Conversion Date, the Cash Percentage shall be
deemed to be zero. No reduction of the Net Share Settlement Amount pursuant to

 

6



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   clause (x) of the immediately preceding sentence shall reduce the Net Share
Settlement Amount below zero. Net Cash Settlement Amount:   

For each Conversion Date, an amount equal to the amount of cash, if any, that
Buyer is required to pay pursuant to Section 5.13(b) of the Note Indenture in
respect of Reference Notes with an aggregate principal amount equal to the
Conversion Amount for such Conversion Date; provided that if an Exercise Notice
with respect to such Conversion Date has not been delivered to the Seller prior
to the first Trading Day of the Conversion Reference Period applicable to such
Conversion Date, the Net Cash Settlement Amount shall be deemed to be zero.

 

If Counterparty is permitted to or required to exercise discretion under the
terms of the Note Indenture with respect to any determination, calculation or
adjustment relevant to conversion of the Reference Notes including, but not
limited to, the volume-weighted average price of the Shares, Counterparty shall
consult with Barclays with respect thereto. For the avoidance of doubt,
Counterparty shall not be obligated to comply with any requests, letters or
communications from Barclays in respect thereof and shall have the right to make
any such determinations, calculations or adjustments in its sole discretion.

Adjustments: Method of Adjustment:    Calculation Agent Adjustment; provided
that, notwithstanding Section 11.2(c) of the Equity Definitions, the terms of
the Transaction shall be adjusted in a manner corresponding to the adjustments
of the Conversion Rate of the Reference Notes as provided in the Note Indenture;
provided further (without limitation of the provisions set forth above under
“Net Settlement”) that no adjustment in respect of any Potential Adjustment
Event or Extraordinary Event shall be made hereunder as a result of any
adjustments to the Conversion Rate described in the second proviso under “Net
Settlement” above. Potential Adjustment Event:    Notwithstanding Section
11.2(e) of the Equity Definitions, a “Potential Adjustment Event” means, subject
to the preceding paragraph, the occurrence of an event or condition that would
result in an adjustment of the Conversion Rate of the Reference Notes pursuant
to Sections 5.06(a)(1), (a)(2), (a)(3), (a)(4) and (a)(5) of the Note Indenture.

 

7



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Extraordinary Events: Merger Events:    Notwithstanding Section 12.1(b) of the
Equity Definitions, a “Merger Event” means the occurrence of any event or
condition to which Section 5.10 of the Note Indenture applies. Notice of Merger
Consideration:    Upon the occurrence of a Merger Event that causes the Shares
to be converted into or exchanged for more than a single type of consideration
(determined based in part upon the form of election of the holders of the
Shares), Counterparty shall promptly (but in no event later than the date on
which such Merger Event is consummated) notify the Calculation Agent in writing
of the types and amounts of consideration that holders of Shares have
affirmatively elected to receive upon consummation of such Merger Event, or if
no holders of Shares affirmatively makes such election, the types and amounts of
consideration actually received by such holders. Consequences for Merger Events:
  

Share-for-Share:

   The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture; provided that such
adjustment shall be made without regard to any discretionary adjustment to the
Conversion Rate by Counterparty pursuant to Section 5.06(a)(10) of the
Indenture.

Share-for-Other:

   The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture; provided that such
adjustment shall be made without regard to any discretionary adjustment to the
Conversion Rate by Counterparty pursuant to Section 5.06(a)(10) of the
Indenture.

Share-for-Combined:

   The Transaction will be adjusted in a manner corresponding to the adjustments
to the Reference Notes as provided in the Note Indenture; provided that such
adjustment shall be made without regard to any discretionary adjustment to the
Conversion Rate by Counterparty pursuant to Section 5.06(a)(10) of the
Indenture. Tender Offer:   

Applicable, subject to “Consequences of Tender Offers” below.

 

Notwithstanding Section 12.1(d) of the Equity Definitions, “Tender Offer” means
the occurrence of any

 

8



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   event or condition set forth in Section 5.06(a)(5) of the Note Indenture.
Consequences of Tender Offers:    The Transaction will be adjusted in a manner
corresponding to the adjustments to the Reference Notes as provided in the Note
Indenture; provided that such adjustment shall be made without regard to any
discretionary adjustment to the Conversion Rate by Counterparty pursuant to
Section 5.06(a)(10) of the Indenture. Nationalization, Insolvency and Delisting:
   Cancellation and Payment (Calculation Agent Determination), provided that
Buyer shall have the right to elect in its sole discretion whether any
Cancellation Amount shall be settled in cash or Shares in accordance with the
provisions of this Confirmation under “Additional Agreements, Representations
and Covenants of Buyer, Etc.” In addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
NASDAQ Global Market or the NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.

 

The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions shall apply to any Change in Law arising from any such act, rule or
regulation.

Failure to Deliver:

   Applicable as amended by this Agreement. If there is inability in the market
to deliver Shares due to illiquidity

 

9



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   on a day that would have been a Settlement Date, then the Settlement Date
shall be the first succeeding Exchange Business Day on which there is no such
inability to deliver, but in no such event shall the Settlement Date be later
than the date that is two (2) Exchange Business Days immediately following what
would have been the Settlement Date but for such inability to deliver.

Insolvency Filing:

   Applicable

Hedging Disruption:

   Not Applicable

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   Seller or an affiliate of Seller that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events

Determining Party:

   Seller for all applicable Extraordinary Events Non-Reliance:    Applicable
Agreements and Acknowledgments Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

 

1. Buyer hereby represents and warrants to Seller as of and on the Trade Date,
that:

 

  a.

it will effect (and cause any “affiliated purchaser” (as defined in Rule 10b-18
(“Rule 10b-18”) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) to effect) any purchases, direct or indirect
(including by means of any cash-settled or other derivative instrument), of
Shares or any security convertible into or exchangeable or exercisable for
Shares on the Trade Date solely through Barclays Capital Inc. in a manner that
would not cause any purchases by Seller of its hedge in connection with the
Transaction not to comply applicable securities laws; provided, that such
restrictions will not apply to the following: (i) purchases of Shares directly
effected by the Issuer in privately negotiated off-market transactions that are
not “Rule 10b-18 Purchases” (as defined in Rule 10b-18), (ii) purchases of
Shares from holders of performance shares or units or restricted shares or units
to satisfy tax withholding requirements in connection with vesting; (iii) the
conversion or exchange by holders of any convertible or exchangeable securities
of the Issuer issued prior to the Trade Date pursuant to the terms of such
securities; or (iv) purchases of Shares effected by or

 

10



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  for an Issuer plan by an agent independent of the Issuer that satisfy the
requirements of Rule 10b-18(a)(13)(ii) under the Exchange Act;

 

  b. (A) as of the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares shall not be, subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) and (B) it will not on the Trade Date engage in, or be
engaged in, any “distribution,” as such term is defined in Regulation M
promulgated under the Exchange Act, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M (it being understood that Buyer makes no representation pursuant to
this clause in respect of any action or inaction taken by Seller or any initial
purchaser of the Reference Notes);

 

  c. it is not entering into the Transaction for the purpose of (i) creating
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or (ii) raising or depressing or otherwise
manipulating the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act; and

 

  d. each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

2.

If Buyer would be obligated to pay cash (other than payment of the Premium) to,
or to receive cash from, Seller pursuant to the terms of this Agreement in
connection with the occurrence of an Early Termination Date in respect of the
Transaction or the cancellation or termination of the Transaction as a result of
an Extraordinary Event without having had the right (other than pursuant to this
paragraph (2)) to elect to deliver or receive Shares in satisfaction of such
payment obligation, then Buyer may elect (by giving notice to Seller no later
than 8 a.m. New York time on the Exchange Business Day immediately following the
date of occurrence of the event giving rise to such payment obligation or, in
the event of an Event of Default or Termination Event, no later than 8 a.m. New
York time on the Exchange Business Day immediately following the date on which
the Early Termination Date has been designated in connection with such event)
that such payment obligation shall be satisfied by the delivery of a number of
Shares (or, if the Shares have been converted into other securities or property
in connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation; provided that if Buyer does not
make an affirmative election by the applicable notice deadline to require Seller
to satisfy such payment obligation by delivery of either cash or such

 

11



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  number or amount of Shares or other securities or property to be delivered,
Seller shall have the right, in its sole discretion, to elect to satisfy such
payment obligation by delivery of such number or amount of Shares or other
securities or property to be delivered, notwithstanding Buyer’s failure to so
elect; and provided further that Buyer shall not have the right to so elect
(but, for the avoidance of doubt, Seller shall have the right to so elect) in
the event of (i) an Insolvency, a Nationalization or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Buyer is the
Defaulting Party or a Termination Event in which Buyer is the sole Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Buyer’s control. Such number or amount of Shares or other
securities or property to be delivered shall be determined by the Calculation
Agent to be the number of Shares or number or amount of such other securities or
property that could be purchased or sold, as applicable, over a reasonable
period of time with the cash equivalent of such payment obligation. Settlement
relating to any delivery of Shares or other securities or property pursuant to
this paragraph (2) shall occur within a reasonable period of time.

 

3. Notwithstanding any provision in the Note Indenture, this Confirmation or the
Agreement to the contrary, each of the “Conversion Rate” (as such term is
defined in the Note Indenture), the Net Share Settlement Amount, the Net Cash
Settlement Amount and any other amount hereunder determined by reference to the
Conversion Rate shall be determined without regard to any provisions in the Note
Indenture allowing Buyer to unilaterally increase the “Conversion Rate.”

 

4. Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

5. As of the Trade Date and each date on which a payment or delivery is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities;
(ii) the capital of Counterparty is adequate to conduct its business; and
(iii) Counterparty has the ability to pay its debts and other obligations as
such obligations mature and does not intend to, or believe that it will, incur
debt or other obligations beyond its ability to pay as such obligations mature.

 

6. The representations and warranties set forth in Section 1 of the Purchase
Agreement (as defined below) are hereby deemed to be repeated to Barclays as if
set forth herein.

 

7. Buyer hereby represents and warrants to Seller that it (A) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities
and (B) has total assets of at least $50 million.

Additional Termination Events:

 

 

12



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

The occurrence of any of the following shall be an Additional Termination Event
for purposes of the Transaction, with the Counterparty as the sole Affected
Party in the case of (1) and (2) below:

 

1. Amendment Event. If an Amendment Event (as defined below) occurs, Barclays
shall have the right to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement with respect to the Transaction only.

“Amendment Event” means that the Counterparty, without Barclays’ consent (which
consent shall not to be unreasonably withheld or delayed), amends, modifies,
supplements or obtains a waiver of (a) any term of the Note Indenture (as in
effect prior to such amendment, modification, supplement or waiver) or the
Reference Notes affecting the principal amount, coupon, maturity, repurchase
obligation of the Counterparty or redemption right of the Counterparty, (b) any
term affecting the conversion price, conversion settlement dates or conversion
conditions of the Reference Notes or any other term of the Reference Notes that
adversely affects Barclays’ rights or increases Barclays’ obligations under the
Transaction or (c) any term that would require consent of the holders of 100% of
the principal amount of the Reference Notes to amend;

 

2. Repayment Event. If a Repayment Event (as defined below) occurs, Barclays
shall have the right to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement with respect to the Transaction only to the extent
of the principal amount of Reference Notes that cease to be outstanding as a
result of such Repayment Event and to the extent Barclays has not designated an
Early Termination Date with respect to the transaction evidenced by the Initial
Note Hedge Confirmation (the “Initial Convertible Note Hedge Transaction”).

“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by the Counterparty, (b) any Reference Notes are delivered
to the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Date, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date (as defined in
the Note Indenture) (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date.

 

3. Initial Purchase Event. If an Initial Purchase Event (as defined below)
occurs, the Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.

 

13



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

“Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement between the Counterparty and Barclays Capital Inc. (the
“Initial Purchaser”), dated as of March 12, 2013, (the “Purchase Agreement”)
shall fail to close for any reason by the closing date for the offering of the
Reference Notes as specified in the Purchase Agreement.

If an Initial Purchase Event occurs for any reason other than a breach of the
Purchase Agreement by the Initial Purchaser, then all payments previously made
hereunder shall be returned to the person making such payment, including the
Premium, less an amount equal to the product of (a) 1,620,260 Shares, (b) 0.50
and (c) an amount equal to the excess, if any, of the closing price of the
Shares on the Trade Date over the closing price of the Shares on the date of the
Termination Event (such product, the “Break Expense”); provided that any
negative amount shall be replaced by zero and provided further that, to the
extent the Premium has not been paid, Buyer shall promptly pay Seller the Break
Expense. Seller and Buyer agree that actual damages would be difficult to
ascertain under these circumstances and that the amount of liquidated damages
resulting from the determination in the preceding sentence is a good faith
estimate of such damages and not a penalty.

If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
the Initial Purchaser, then all payments previously made hereunder, including
the Premium, promptly shall be returned to the person making such payment and no
payments shall be required hereunder in connection with such Initial Purchase
Event.

Staggered Settlement:

If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would have
resulted in the Equity Percentage (as defined below) on such date to exceed
8.5%, then Seller may, by notice to Buyer on or prior to such Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares comprising the related
Net Share Settlement Amount on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

 

1. in such notice, Seller will specify to Buyer the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than twenty (20) Trading Days following such Nominal
Settlement Date) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;

 

2. the aggregate number of Shares that Seller will deliver to Buyer hereunder on
all such Staggered Settlement Dates or delivery times will equal the number of
Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date; and

 

3. the Net Settlement terms will apply on each Staggered Settlement Date, except
that the Shares comprising the Net Share Settlement Amount will be allocated
among such Staggered Settlement Dates or delivery times as specified by Seller
in the notice referred to in clause (1) above.

 

14



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Settlement terms set forth above, and
Buyer agrees to credit all such early deliveries against Seller’s obligations
hereunder in the direct order in which such obligations arise. No such early
delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.

Disposition of Hedge Shares:

Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance mutually
acceptable to Buyer and Seller, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Seller, in its reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Seller to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance mutually acceptable to
Buyer and Seller, including customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Seller, due
diligence rights (for Seller or any designated buyer of the Hedge Shares from
Seller), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Seller (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary to compensate Seller for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Seller at the VWAP
Price on such Exchange Business Days, and in the amounts, requested by Seller.
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“ICON <equity> AQR” (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

Repurchase Notices:

 

 

15



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares (other than any repurchase of Shares by Counterparty effected on
March 13, 2013 through Barclays or an Affiliate of Barclays), promptly give
Seller a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the Notice Percentage as determined on such day is
(i) greater than 9% and (ii) greater by 0.5% than the Notice Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). In the event that Counterparty fails to provide Seller with a
Repurchase Notice on the day and in the manner specified in this section, then
Counterparty agrees to indemnify and hold harmless Seller, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Seller and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
to an Indemnified Party under this provision, whether by indemnity or
contribution, to the extent that any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from that Indemnified
Party’s gross negligence or willful misconduct. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, (i) the numerator of which
is the sum of (x) the product of (a) the sum of the number of outstanding
Reference Notes underlying the Confirmation and the number of outstanding
Reference Notes underlying the Initial Note Hedge Transaction and (b) a number
of Shares per Reference Note equal to the Conversion Rate (as defined in the
Note Indenture) and (y) the number of Shares underlying any other outstanding
Convertible Note Hedge Transactions referencing the Shares between Barclays and
Counterparty and (ii) the denominator of which is the number of Shares
outstanding on such day.

Conversion Rate Adjustment Notices

In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to Barclays a copy of the notice of
adjustment required to be delivered to the Trustee pursuant to Section 5.08 of
the Note Indenture concurrently with filing of such notice with the Trustee.

Compliance with    Buyer represents and agrees that, in connection with the
Transaction and all related or contemporaneous sales and

 

16



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Securities Laws:    purchases of Shares by Buyer, Buyer has complied and will
comply with the applicable provisions of the Securities Act of 1933, as amended
(the “Securities Act”), and the Exchange Act, and the rules and regulations each
thereunder, including, without limitation, Section 9(a) of, and Rules 10b-5 and
13e and Regulation M under, the Exchange Act; provided that Buyer shall be
entitled to rely conclusively on any information communicated by Barclays
concerning Barclays’ market activities.    Each party acknowledges that the
offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) thereof.
Accordingly, Buyer represents and warrants to Seller that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment, (ii) it is an “accredited
investor” as that term is defined in Regulation D as promulgated under the
Securities Act and (iii) the disposition of the Transaction is restricted under
this Confirmation, the Securities Act and state securities laws.    Buyer
further represents:    (a) Buyer is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares);    (b) Buyer acknowledges that as of the date hereof and without
limiting the generality of Section 13.1 of the Equity Definitions, Seller is not
making any representations or warranties with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements) or under FASB’s
Liabilities & Equity Project. Account Details:    Account for payments to Buyer:
To be advised.    Account for payment to Seller: To be advised.    Accounts for
deliveries of Shares: To be advised. Bankruptcy Rights:    In the event of
Buyer’s bankruptcy, Seller’s rights in connection with the Transaction shall not
exceed those rights held by common shareholders. For the avoidance of doubt, the
parties acknowledge and agree that Seller’s rights with respect to any other
claim arising from the Transaction prior to Buyer’s bankruptcy shall remain in
full force and effect and shall not be

 

17



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   otherwise abridged or modified in connection herewith. Netting and Set-Off:
   Obligations under the Transaction shall not be netted, recouped or set-off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, the Transaction, any other
agreement, applicable law or otherwise, and each party hereby waives any such
right of set-off, netting or recoupment; provided that both parties agree that
subparagraph (ii) of Section 2(c) of the Agreement shall apply to the
Transaction. Collateral:    None. Transfer:    Buyer shall have the right to
assign its rights and delegate its obligations hereunder with respect to any
portion of the Transaction, subject to Seller’s consent, such consent not to be
unreasonably withheld or delayed; provided that such assignment or transfer
shall be subject to receipt by Seller of opinions and documents reasonably
satisfactory to Seller and effected on terms reasonably satisfactory to the
Seller with respect to any legal and regulatory requirements relevant to the
Seller; provided further that Buyer shall not be released from its obligation to
deliver any Exercise Notice or its obligations pursuant to “Disposition of Hedge
Shares”, “Repurchase Notices” or “Conversion Rate Adjustment Notices” above.
Buyer agrees that it shall not be unreasonable for Seller to withhold its
consent to any assignment or transfer if Seller determines, based upon the
advice of outside counsel, that the assignment or transfer would be inadvisable
because it could cause the hedging activities of Seller, or of Buyer’s
transferee, related to the transactions contemplated in connection with the
issuance of the Reference Notes to fail to comply with applicable securities
laws or regulations.    If at any time at which (1) the Equity Percentage
exceeds 9.0% or (2) Barclays, Barclays Group (as defined below) or any person
whose ownership position would be aggregated with that of Barclays or Barclays
Group (Barclays, Barclays Group or any such person, a “Barclays Person”) under
Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) or any state or federal bank holding company or banking laws, or other
federal, state or local regulations or regulatory orders applicable to ownership
of Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a
Barclays Person under Applicable Laws (including, without limitation,
“interested

 

18



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 1.0% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”) and Barclays is unable, after
commercially reasonable efforts, to effect a transfer or assignment on pricing
terms and within a time period reasonably acceptable to it of all or a portion
of the Transaction pursuant to the preceding sentence such that an Excess
Ownership Position no longer exists, Barclays may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists. In the event that Barclays so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Terminated Portion, (y)
Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Barclays and
any of its affiliates subject to aggregation with Barclays, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Barclays (“Barclays Group”), beneficially own (within the
meaning of Section 13 of the Exchange Act) on such day and (B) the denominator
of which is the number of Shares outstanding on such day. Barclays agrees to use
commercially reasonable efforts to establish and maintain its Hedge Positions in
a manner that will not cause an Excess Ownership Position to arise.

 

In circumstances in which the foregoing provisions relating to Seller’s right to
transfer or assign its rights or obligations under the Transaction are not
applicable, Seller may transfer any of its rights or delegate its obligations
under the Transaction with the prior written consent of Buyer, which consent
shall not be unreasonably withheld; provided that Seller may transfer or assign
without any consent of Counterparty its rights and obligations hereunder, in
whole or in part, to any of its affiliates (a “Transferee Affiliate”) if:

 

(a) Seller provides Buyer prior written notice of such transfer;

   (b) as of the date of such transfer, and giving effect thereto, the

 

19



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  

Transferee Affiliate involved in such transfer will not be required to withhold
or deduct on account of Tax from any payments under the Agreement or will be
required to gross up for such Tax under Section 2(d)(i)(4) of the Agreement;

 

(c) as of the date of such transfer, and giving effect thereto, the Buyer will
not be required to gross up for such Tax under Section 2(d)(i)(4) of the
Agreement;

 

(d) no Event of Default or Termination Event with respect to Seller has occurred
and is continuing at the time of the transfer and neither an Event of Default
nor a Termination Event with respect to Seller or such Transferee Affiliate will
occur as a result of such transfer;

 

(e) the obligations of the Transferee Affiliate to the Transaction will be
guaranteed by Barclays Bank PLC;

 

(f) such transfer shall be effected at no costs or expenses to Buyer; and

 

(g) the Transferee Affiliate has assumed the obligations of Seller by delivering
to Seller an executed assignment and assumption agreement.

Regulation:    Barclays is regulated by the Financial Services Authority.
Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation (“SIPC”).

Role of Agent:

Each of Barclays and Counterparty acknowledges to and agrees with the other
party hereto and to and with the Agent that (i) the Agent is acting as agent for
Barclays under the Transaction pursuant to instructions from such party,
(ii) the Agent is not a principal or party to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Barclays and the Agent have not
given, and Counterparty is not relying (for purposes of making any investment
decision or otherwise) upon, any statements, opinions or representations
(whether written or oral) of Barclays or the Agent, and Counterparty has not
given, and neither Barclays nor the Agent is relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Counterparty, in each case other
than the representations expressly set forth in this Confirmation or the
Agreement, and (v) each party agrees to proceed solely against the other party,
and not the Agent, to collect or recover any money or securities owed to it in
connection with the Transaction. Each party hereto acknowledges and agrees that
the Agent is an intended third party beneficiary hereunder for purposes of this
paragraph. Counterparty acknowledges that the Agent is an affiliate of Barclays.
Barclays will be acting for its own account in respect of this Confirmation and
the Transaction contemplated hereunder.

ISDA Master Agreement:

 

20



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

With respect to the Agreement, Seller and Counterparty each agree as follows:

“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of the Transaction: Not applicable.

The definition of “Specified Transaction” in Section 14 of the Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction or futures transaction” after the words “foreign exchange
transaction” in the sixth line thereof. “Specified Transaction” shall exclude
any default under a Specified Transaction if caused solely by the general
unavailability of the currency in which payments under such Specified
Transaction are denominated due to exchange controls or other governmental
action.

The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.

Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.

“Termination Currency” means USD.

Tax Representations.

 

(a) Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Sections 4(a)(i) and 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to Sections
4(a)(i) and 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position. For purposes of this
representation, “any Tax from any payment” shall not include any tax imposed by
sections 1471 through 1474 of the United States Internal Revenue Code (the
“Code”).

 

21



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

(b) Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

 

  (i) Barclays makes the following representations to Counterparty:

 

  (A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

 

  (B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4)
of United States Treasury Regulations) for United States federal income tax
purposes.

 

  (ii) Counterparty represents that it is a corporation incorporated in
Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

(a) Tax forms, documents or certificates to be delivered are:

Barclays agrees to complete (accurately and in a manner reasonably satisfactory
to Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8 ECI and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by Barclays has become obsolete
or incorrect.

Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Barclays), execute, and deliver to Barclays, United States
Internal Revenue Service Form W-9, or any successor of such form(s): (i) before
the first payment date under this agreement; (ii) promptly upon reasonable
demand by Barclays; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.

 

(b) Other documents to be delivered:

 

Party Required to

Deliver Document

  

Document Required

to be Delivered

  

When Required

  

Covered by

Section 3(d)

Representation

Counterparty    Evidence of the authority and true signatures of each official
or representative signing this Confirmation    Upon or before the Effective Date
   Yes Counterparty    Certified copy of the    Upon or before the Effective
Date    Yes

 

22



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

   resolution of the Board of Directors or equivalent document authorizing the
execution and delivery of this Confirmation and such other certificates as
Seller shall reasonably request      

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).

Addresses for Notices.

Address for notices or communications to Seller for all purposes:

Barclays Capital Inc.

200 Park Avenue

New York, New York 10166

Attention:     General Counsel

Telephone:   (+1) 212-412-4000

Facsimile:     (+1) 212-412-7519

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:  Paul Robinson

Telephone: (+1) 212-526-0111

Facsimile:  (+1) 917-522-0458

and

Barclays Bank PLC

5 The North Colonnade

 

23



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Canary Wharf, London E14 4BB

Facsimile: +44 (20) 777 36461

Phone:      +44 (20) 777 36810

Address for notices or communications to Counterparty for all purposes:

 

Address:   

1450 Broadway, 4th Floor

New York, NY 10018

Attention:    Chief Executive Officer Facsimile No.:    212 391 0127
Telephone No.:    212 730 0030

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

 

Address:   

1450 Broadway, 4th Floor

New York, NY 10018

Attention:    General Counsel Facsimile No.:    212 391 0127 Telephone No.:   
212 819 2089;

Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent: Barclays Capital Inc., 745 Seventh Avenue, New
York, New York, 10019; Attention: General Counsel’s Office.

Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.

Calculation Agent. “Calculation Agent” means Barclays. All calculations and
determinations to be made hereunder or in connection herewith by the Calculation
Agent shall be made in acting in good faith and in a commercially reasonable
manner.

Credit Support Document.

With respect to Seller: Not Applicable

With respect to Counterparty: Not Applicable

Credit Support Provider.

With respect to Seller: Not Applicable

 

24



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

With respect to Counterparty: Not Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to the Transaction.

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Section 3(a)(vi), as follows:

“Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended (the “CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(34) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.”

Acknowledgements:

 

(a) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

 

(b) The parties hereto intend for:

 

  (i) Seller to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and the Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53B) of the Bankruptcy
Code, qualifying for the protections of, among other sections, Sections
362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code;

 

  (ii)

a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to

 

25



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

  the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

 

  (iii) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 of the Agreement is hereby amended by adding in
clause (a) after the word “credit” and before the word “and” the words “or to
enter into transactions similar in nature to the Transaction.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose the Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller, to the extent permissible and practicable) that
such disclosure is required by law or by the rules of the NASDAQ Global Market
or any securities exchange. Notwithstanding the foregoing, effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to Counterparty relating to such tax treatment
and tax structure.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not

 

26



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

substantially impair the respective benefits or expectations of parties to this
Agreement; provided, however, that this severability provision shall not be
applicable if any provision of Section 2, 5, 6 or 13 of the Agreement (or any
definition or provision in Section 14 to the extent that it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

Illegality. The parties agree that for the avoidance of doubt, for purposes of
Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

Indemnifiable Tax. For purposes of this Agreement, “Indemnifiable Tax” shall not
include any Tax imposed pursuant to sections 1471 through 1474 of the Code.

Counterparts. This Confirmation may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement.

[Signatures follow on separate page]

 

27



--------------------------------------------------------------------------------

PURSUANT TO 17 CFR 240.24b-2, CONFIDENTIAL INFORMATION (INDICATED BY [***]) HAS
BEEN OMITTED FROM THIS DOCUMENT AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
APPLICATION FILED WITH THE COMMISSION.

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Very truly yours,

BARCLAYS CAPITAL INC.

acting solely as Agent in connection with the Transaction on behalf of Barclays
Bank PLC

By:   /s/ Bryan C. Spencer   Name:   Bryan C. Spencer   Title:     Authorized
Signatory

 

Confirmed as of the date first above written: ICONIX BRAND GROUP, INC. By:   /s/
Neil Cole   Name:   Neil Cole   Title:     Chairman, President and CEO

 

28